           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 1 of 10



 1
 2   A PROFESSIONAL CORPORATION
     Stephen E. Horan, SBN 125241
 3   José L. Parra, SBN 318273
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5
     FAX: 916.927.3706
 6
     OFFICE OF COUNTY COUNSEL
 7   COUNTY OF BUTTE
     Bruce S. Alpert, SBN 075684
 8   Brad J. Stephens, SBN 212246
     25 County Center Drive
 9   Oroville, CA 95965
     TEL: (530) 538-7621
10   FAX: (530) 538-6891
11
     Attorneys for Defendants
12   BUTTE COUNTY PROBATION DEPARTMENT and ROXANNE LARA
     Exempt from Filing Fees Pursuant to Government Code § 6103
13
14             UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
15                                      SACRAMENTO DIVISION
16
17
18   JOHN DOE individually, and RICHARD            Case No.: 2:20-cv-02248-TLN-DMC
     ROE on behalf of Minor A, Minor B, and
19   Minor C
                                                   DEFENDANTS’ OPPOSITION
20                      Plaintiffs,                TO PLAINTIFF’S MOTION
                                                   FOR PRELIMINARY INJUNCTION
21   v.
     BUTTE COUNTY PROBATION                        Date: February 4, 2021
22   DEPARTMENT, ROXANNE LARA, DAWN                Time: 2:00 PM
     HOROWITZ-PERSON,                              Dept.: Courtroom 2, 15th Floor
23                                                 Judge: Honorable Troy L. Nunley
                        Defendants.                Compl. Filed: November 9, 2020
24                                                 Trial: None Set
25
                                               /
26
27
28

      {02355337.DOCX}                                1
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 2 of 10



 1            OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
 2           Respondents BUTTE COUNTY PROBATION DEPARTMENT and ROXANNE LARA
 3   (“Respondent”) hereby submit the following in Opposition to Plaintiff’s Motion for Preliminary
 4   Injunction.
 5       I. INTRODUCTION
 6           Plaintiff is unable to demonstrate that the granting of a preliminary injunction is proper at this
 7   juncture. He is unable to demonstrate a likelihood of success on the merits. Moreover, there is not a
 8   showing of irreparable harm made. In addition, the balance of equities tip in the favor of Defendants.
 9   Finally, the public interest is not served by the granting of a preliminary injunction.
10       II. STANDARD OF LAW
11           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v.
12   Natural Res. Def. Council, Inc., 555 U.S. 7, 24. When seeking a Preliminary Injunction, a plaintiff “must
13   establish that he is likely to succeed on the merits that he is likely to suffer irreparable harm in the absence
14   of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the public
15   interest.” Id. at 20. When employing its discretion, a court “should pay particular regard for the public
16   consequences in employing the extraordinary remedy of injunction.” Id. at 24.
17           Moreover, “… a preliminary injunction is an extraordinary and drastic remedy, one that should not
18   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.
19   Armstrong, 520 U.S. 968, 972 (1997) (original emphasis). Although a sliding scale approach is utilized in
20   this circuit, a plaintiff must show “serious questions going to the merits” and “a balance of hardships that
21   tips sharply towards the plaintiff.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
22   2011). However, the plaintiff still has the burden to demonstrate “that there is a likelihood of irreparable
23   injury and that the injunction is in the public interest.” Id.
24       III. STATEMENT OF FACTS
25           Plaintiff was convicted of possession of child pornography and is a registered sex offender; he was
26   sentenced to the maximum sentence allowed under California law. (ECF 1, Complaint, ¶¶4, 9, 10, 16.)
27   After his release from prison, Plaintiff was provided with a form titled Release Program Study that noted
28   the terms of his release and which was sent to Butte County to notify of Plaintiff’s PRCS release. (ECF 1,

      {02355337.DOCX}                                2
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 3 of 10



 1   Complaint, ¶14.) The form was sent to Butte County Probation Department in order to determine whether
 2   supplemental conditions would be incorporated. (ECF 1, Complaint, ¶14.)
 3           Plaintiff is currently under a PRCS term. (ECF 1, Complaint, ¶12.) Deputy Probation Officer
 4   Roxanne Lara is Plaintiff’s assigned PRCS Officer; Butte County Probation Department is the supervising
 5   county agency. (ECF 1, Complaint, ¶7.) Officer Lara has maintained a respectful and successful supervision
 6   relationship with Plaintiff. (ECF 1, Complaint, ¶92.) Officer Lara informed Plaintiff of his ability to seek
 7   an internal complaint process within the Butte County Probation Department along with his ability to seek
 8   judicial relief in a court due to his discontentment with the PRCS terms that he is obligated to fulfill. (ECF
 9   1, Complaint, ¶93.) Plaintiff told Officer Lara “that he understood his legal rights could be exercised through
10   the courts, but that he was trying to resolve things at the lowest possible level to prevent making waves
11   which might jeopardize his future success on PRCS.” (ECF 1, Complaint, ¶93.)
12           However, Plaintiff never objected through a petition for modification to any special conditions.
13   Moreover, Plaintiff agreed to the PRCS conditions and even acknowledged the special conditions of PRCS.
14   (ECF 18, Order on TRO, pg. 2, fn. 2.) Further, Plaintiff then signed a subsequent set of documents that
15   identified the special conditions at issue before this Court. (ECF 18, Order on TRO, pg. 6.) Plaintiff initialed
16   next to each paragraph that identified each special condition. (ECF 18, Order on TRO, pg. 6.) Plaintiff
17   agreed to these special conditions as a condition of his release along with his agreement that he would sign
18   and agree to special conditions imposed upon him; otherwise, Plaintiff would subject himself to a potential
19   revocation of his PRCS supervision or flash incarceration.
20       IV. ARGUMENT
21           A. Plaintiff Is Unable to Show a Likelihood of Success on the Merits.
22           “Likelihood of success on the merits is a threshold inquiry and is the most important factor.”
23   Envtl. Prot. Info. Ctr. v. Carlson, 968 F.3d 985, 989 (9th Cir. 2020).
24                      1. Status Quo
25           “The general purpose of such an injunction is the preservation of the status quo until a final
26   determination of the merits of the action.” Cont'l Baking Co. v. Katz, 68 Cal. 2d 512, 528 (1968).
27   “… [T]he status quo for these purposes can be easily defined as the last actual peaceable, uncontested
28   status which preceded the pending controversy…” Integrated Dynamic Sols., Inc. v. VitaVet Labs, Inc., 6

      {02355337.DOCX}                                3
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 4 of 10



 1   Cal. App. 5th 1178, 1184 (2016) (internal citations omitted).
 2           Essentially, the granting of a preliminary injunction will not preserve the status quo in this case,
 3   but would instead constitute a material change of position from the status quo. Here, the status quo is, as
 4   described by this Court, the maintaining of the PRCS conditions that Plaintiff agreed to be subject to
 5   prior to his release from prison or, at the latest, on October 12, 2020, when he appeared to the Butte
 6   County Probation Department to commence his PRCS term and acknowledged the further terms. (ECF
 7   No. 18-7, 13-20.) The fact that Plaintiff agreed to these terms demonstrates that October 12, 2020, was
 8   the last “uncontested status” as he did not contest the incorporation of these terms at this date.
 9           Moreover, Plaintiff’s characterization of the status quo as the time period between October 10
10   and 12 is improper – it fails to properly acknowledge that further PRCS conditions would be subject to a
11   final determination from the supervising agency. The argument that Plaintiff was not subject to any
12   special conditions of supervision from October 10 through 12 contradicts the fact that Plaintiff had
13   notice that the special conditions would be determined later. There are no facts to demonstrate that
14   Plaintiff would not be subject to further conditions upon his release when he actually agreed to be bound
15   by further conditions. Thus, the suggestion that the status quo as the period of being home and not
16   subject to special conditions is self-serving as it fails to properly acknowledge that the special conditions
17   were to be determined on October 12, 2020, and Plaintiff had agreed to be subject to further special
18   conditions as a condition of his release.
19           Overall, a granting of a preliminary injunction will alter the ability of Defendants to enforce the
20   special conditions that Plaintiff agreed to be bound by and, as such, not preserve the status quo.
21                      2. Preemption
22           Plaintiff incorrectly describes PRCS as a local ordinance that is pre-empted by state law.
23   Sherwin-Williams Co. v. City of Los Angeles, 4 Cal. 4th 893, 897 (1993). Ultimately, the legislature has
24   manifested an intent to give counties discretion with requiring additional PRCS conditions: See People v.
25   Gutierrez, 245 Cal. App. 4th 393, 399, (2016), as modified (Mar. 30, 2016) (“The county supervising
26   agency also has authority to determine additional appropriate conditions of supervision”). There is no
27   municipal ordinance at play before the court. Rather, the express language of PRCS demonstrates a
28   deference that was given to supervising counties when determining whether further special conditions

      {02355337.DOCX}                                4
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 5 of 10



 1   apply. PRCS expressly authorizes supervising agencies to incorporate further special conditions. It is
 2   part of the specific law at issue and is not in conflict with the general laws.
 3           Particularly, California Penal Code §3454(b) provides that “[e]ach county agency responsible for
 4   post-release supervision…may determine additional appropriate conditions of supervision…order the
 5   provision of appropriate rehabilitation and treatment services…” (emphasis added). From a textual
 6   interpretation, the statute affords the supervising agency the discretion to determine what conditions are
 7   necessary. See People v. Superior Court (Ward), 232 Cal. App. 4th 345, 349 (2014) (“If the language of
 8   a statute is unambiguous, the plain meaning controls”).
 9           Furthermore, the claim that PRCS is affording Defendants the ability to punish misconstrues its
10   purpose and function and the notion has been rejected. It has been determined that the legislature did not
11   intend for the imposition of terms and conditions to be construed as “punishment.” People v. Espinoza,
12   226 Cal. App. 4th 635, 640 (2014), as modified (June 16, 2014) (stating that “we can reasonably say that
13   the Legislature, like the trial court in the instant case, believed that such terms and conditions are not
14   statutorily imposed as punishment”).
15           Thus, the preemption claim raised by Plaintiff fails.
16                      3. Due Process
17                            a. Procedural
18           Plaintiff was always afforded the ability to seek a modification of the special conditions in a
19   superior court for the state of California; however, he failed to do so. “Procedural due process imposes
20   constraints on governmental decisions which deprive individuals of “liberty” or “property” interests
21   within the meaning of the Due Process Clause of the Fifth or Fourteenth Amendment.” Mathews v.
22   Eldridge, 424 U.S. 319, 332 (1976). “The fundamental requirement of due process is the opportunity to
23   be heard “at a meaningful time and in a meaningful manner.” Id. at 333. Under California Penal Code §
24   1203.2(b), Plaintiff always had the ability to seek modification of the special conditions by virtue of a
25   petition for modification.
26           Plaintiff waived his procedural due process rights. “A waiver is an intentional relinquishment or
27   abandonment of a known right or privilege.” Arizona v. Tohono O’odham Nation, 818 F.3d 549, 559 (9th
28   Cir. 2016). “An implied waiver of rights will be found where there is clear, decisive and unequivocal

      {02355337.DOCX}                                5
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 6 of 10



 1   conduct which indicates a purpose to waive the legal rights involved.” Id. (internal citations omitted).
 2           After his release from prison, Plaintiff was provided with a form titled Release Program Study that
 3   noted the terms of his release and which was sent to Butte County to notify of Plaintiff’s PRCS release.
 4   (ECF 1, Complaint, ¶14.) The form was sent to Butte County Probation Department in order to determine
 5   whether supplemental conditions would be incorporated. (ECF 1, Complaint, ¶14.)                Even with this
 6   information, Plaintiff knew that the proper method to seek a modification of his PRCS conditions was
 7   through a petition for modification in the superior court for the supervising county; Plaintiff told Officer
 8   Lara “that he understood his legal rights could be exercised through the courts, but that he was trying to
 9   resolve things at the lowest possible level to prevent making waves which might jeopardize his future
10   success on PRCS.” (ECF 1, Complaint, ¶93.) Further, Defendants informed Plaintiff of his right to seek
11   judicial relief in the courts (Decl. Lara, ¶6.)
12           Plaintiff never objected through a petition for modification to any special conditions. Moreover, as
13   this Court noted in its order dated December 9, 2020, Plaintiff agreed to the PRCS conditions and even
14   acknowledged the special conditions of PRCS. (ECF 18, Order on TRO, pg. 2, fn. 2.) Further, Plaintiff
15   then signed a subsequent set of documents that identified the special conditions at issue before this Court.
16   (ECF 18, Order on TRO, pg. 6.) Plaintiff initialed next to each paragraph that identified each special
17   condition. (ECF 18, Order on TRO, pg. 6.) Plaintiff agreed to these special conditions as a condition of
18   his release along with his agreement that he would sign and agree to special conditions imposed upon him;
19   otherwise, Plaintiff would subject himself to a potential revocation of his PRCS supervision or flash
20   incarceration. See People v. Shelp, 57 Cal. App. 5th 644, 649 (2020), as modified on denial of reh'g (Dec.
21   8, 2020), review filed (Dec. 29, 2020) (discussing that “[i]f the defendant violates his or her PRCS terms,
22   the sanctions may include flash incarceration (up to 10 days jail) or jail sanctions (up to 180 days jail).”
23   Moreover, if Plaintiff disagreed with being subject to PRCS, then CDCR could have determined the
24   question of the PRCS conditions while incarcerated in prison and prior to his release.
25           Given that Plaintiff never challenged at CDCR before his release or in Butte County Superior
26   Court pursuant to PC 1203.2 once the specific conditions were disclosed, this court must find that Plaintiff
27   agreed to the added PRCS conditions.
28           Certainly, at all relevant times, Plaintiff was given notice and an opportunity to be heard.

      {02355337.DOCX}                                6
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 7 of 10



 1                          b. Substantive
 2           “In substantive due process law, deprivation of a right is supportable only if the conduct from
 3   which the deprivation flows is prescribed by reasonable legislation that is reasonably applied; that is, the
 4   law must have a reasonable and substantial relation to the object sought to be attained.” In re Allison J.,
 5   190 Cal. App. 4th 1106, 1113 (2010). The imposition of special conditions is not violative of Plaintiff’s
 6   substantive due process rights. “We adhere to the plain and unambiguous language of the Penal Code.
 7   We reject the argument that PRCS is an ex post facto law, or violates appellant's equal protection or due
 8   process rights.” People v. Espinoza, 226 Cal. App. 4th 635, 638 (2014), as modified (June 16, 2014).
 9   The court further noted in Espinoza:
10           “In theory, the section 3453 terms and conditions of PRCS may be onerous and burdensome but
11           they may also be viewed as providing incentive for the recidivist to mend his ways. In other
12           words, we can reasonably say that the Legislature, like the trial court in the instant case, believed
13           that such terms and conditions are not statutorily imposed as punishment. We need not go so far
14           as to say that such terms were motivated from benevolence. It is sufficient to observe that the
15           Legislative largess which resulted in appellant's release from prison came with a price, PRCS.
16           This was the tradeoff. At oral argument, respondent characterized this as a “package deal.”
17           Appellant is not permitted to pick and choose which portion of realignment he agrees to and
18           which portion he does not. He who takes the benefit must bear the burden.” (Civ.Code, § 3521.)”
19           Id. at 640.
20           In addition, the special conditions imposed on Plaintiff are reasonably related to the protection of
21   the public and the rehabilitation of the offender. (Decl. Carr, ¶¶4-16; Decl. Lara, ¶¶4, 5.) Overall,
22   Plaintiff is unable to establish a likelihood of success under the Due Process claims.
23                          c. Vague and/or Overbroad
24           “A condition of supervised release violates due process “if it either forbids or requires the doing
25   of an act in terms so vague that men of common intelligence must necessarily guess at its meaning and
26   differ as to its application.” United States v. Evans, 883 F.3d 1154, 1160 (9th Cir. 2018). “A supervised
27   release condition is substantively unreasonable if it ‘is not reasonably related to the goal[s] of deterrence,
28   protection of the public, or rehabilitation of the offender,’ or if it infringes more on the offender's liberty

      {02355337.DOCX}                                7
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 8 of 10



 1   than is ‘reasonably necessary’ to accomplish these statutory goals.” Id. at 1160-61.
 2             Ultimately, the conditions imposed on Plaintiff are indeed reasonably related to the protection of
 3   the public and the rehabilitation of the offender. (Decl. Carr, ¶¶4-16; Decl. Lara, ¶¶4, 5.) These
 4   conditions serve the rehabilitative purpose that PRCS stands for. See Espinoza, supra, 226 Cal. App. 4th
 5   at 640.
 6                      4. First Amendment Right to Familial Association and Right to Free Exercise of
 7                         Religion
 8             “We begin our resolution of the issue by taking note of the well-established principle that
 9   parolees and other conditional releasees are not entitled to the full panoply of rights and protections
10   possessed by the general public.” United States v. Kincade, 379 F.3d 813, 833 (9th Cir. 2004). “Quite to
11   the contrary, the Court has recognized that “those who have suffered a lawful conviction” are properly
12   subject to a “broad range of [restrictions] that might infringe constitutional rights in free society.” Id.
13   Moreover, “[t]he test for validity of probation conditions, even where “preferred” rights are affected, is
14   whether the conditions are primarily designed to meet the ends of rehabilitation and protection of the
15   public.” United States v. Terrigno, 838 F.2d 371, 374 (9th Cir. 1988). “This test is applied in a two-step
16   process; first, this court must determine whether the sentencing judge imposed the conditions for
17   permissible purposes, and then it must determine whether the conditions are reasonably related to the
18   purposes.” Id.
19             In the case at hand, the sentencing judge advised the Plaintiff that he would be subject to some
20   form of supervision upon release. (RJN – Lund Dec. Ex. 2.) Moreover, the special conditions imposed
21   after Plaintiff’s release are reasonably related to the underlying offense and its purposes. (Decl. Carr,
22   ¶¶4-16; Decl. Lara, ¶¶4, 5.) Thus, Plaintiff is unable to demonstrate a likelihood of success with
23   demonstrating a violation of his first amendment right to familial association or free exercise of religion.
24                      5. Plaintiff Will Not Suffer Irreparable Harm in the Absence of Preliminary Relief.
25             Plaintiff is unable to demonstrate a showing of irreparable harm because under PRCS he does not
26   enjoy full protections under the First Amendment. As a convicted sex offender that has not completed
27   his PRCS term, Plaintiff does not enjoy the full protection of the First Amendment. Doe v. Harris, 772
28   F.3d 563, 572 (9th Cir. 2014). On a continuum of First Amendment protections, Plaintiff’s First

      {02355337.DOCX}                                 8
                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
            Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 9 of 10



 1   Amendment rights are limited given his status as a PRCS participant. Id. at 571 (finding that, on a
 2   continuum of First Amendment protections, parole and probation terms allow the government to impose
 3   reasonable conditions that deprive offender of certain freedoms). None of the cases cited by Plaintiff that
 4   he contends support the argument that a showing of a violation of the First Amendment constitutes a
 5   basis to find irreparable harm are made in the context of a sex offender that does not enjoy complete
 6   First Amendment rights. Given that Plaintiff is on a PRCS term that has not been completed, Plaintiff is
 7   unable to demonstrate irreparable harm as he does not enjoy a full protection of the First Amendment. As
 8   noted above, the imposition of the PRCS terms are lawful and were agreed to by Plaintiff and, as such,
 9   Plaintiff is not able to make a showing of a colorable First Amendment claim.
10           Moreover, the suggestion that Plaintiff will suffer irreparable harm is disingenuous as Plaintiff
11   already agreed to the special terms on October 12, 2020. A showing of irreparable harm cannot be made
12   when the Plaintiff agreed to be subject to such terms and conditions that purportedly appear to cause
13   damage to his First Amendment rights.
14                      6. The Balance of Equities Do Not Tip in Plaintiff’s Favor and the Public Interest is
15                         Not Served.
16           “When the government is a party, we consider the balance of equities and the public interest
17   together.” Envtl. Prot. Info. Ctr., supra, 968 F.3d at 991. Here, the balance of equities do not tip in favor
18   of Plaintiff nor is the public interest served. Allowing Defendants to continue to maintain the PRCS
19   added terms on Plaintiff serves a viable rehabilitative and treatment services purposes. See Espinoza,
20   supra, 226 Cal. App. 4th at 640. Moreover, the conditions imposed on Plaintiff are reasonably related to
21   the goal of protecting the community’s children in light of the type of underlying offense that Doe was
22   convicted of. (Decl. Carr, ¶¶4-16; Decl. Lara, ¶¶4, 5.)
23         V. CONCLUSION
24           Based on the foregoing, Plaintiff is unable to demonstrate that the granting of a preliminary
25   injunction is proper at this juncture. He is unable to demonstrate a likelihood of success on the merits.
26   Moreover, there is not a showing of irreparable harm made. In addition, the balance of equities tip in the
27   favor of Defendants. Finally, the public interest is not served by the granting of a preliminary injunction.
28   ///

      {02355337.DOCX}                                9
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
          Case 2:20-cv-02248-TLN-DMC Document 39 Filed 01/21/21 Page 10 of 10



 1   Date: January 21, 2021                       PORTER | SCOTT
                                             A PROFESSIONAL CORPORATION
 2
 3
                                             By_/s/ José L. Parra
 4                                                  Stephen E. Horan
                                                   José L. Parra
 5
                                                   Attorneys for Defendants
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      {02355337.DOCX}                               10
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
